DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of copending Application No. 16/578,129 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said instant Claim 1 recites only limitations which are also recited in conflicting Claim 16 of Application 16/578,129.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. While the claims are not identical, they contain similar subject matter and may be amended to contain overlapping claim scopes. 

Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-11 and 18-20 in the reply filed on July 31, 2021 is acknowledged. Claims 12-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
. 
Claims 6 and 8 recite the limitation "second tuned molten polymeric material" in the 2nd to the last line of the paragraph in Claim 6 and at the end of the sentence in Claim 8.  There is insufficient antecedent basis for this limitation in these claims. For the purposes of compact prosecution, the examiner has interpreted the antecedent claim to be Claim 5 rather than Claim 1.
Claims 6 and 7 recite the limitation "second in-mold tuning chamber” at the end of the sentence in both claims.  There is insufficient antecedent basis for this limitation in these claims.  For the purposes of compact prosecution, the examiner has interpreted the antecedent claim to be Claim 5 rather than Claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 -10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JPH0524063A) in view of Kobayashi (US 2010/0244318).
Regarding Claim 1, Okamoto discloses a method for operation of a molding system for producing a thermoplastic resin mold by injection molding by feeding a gaseous fluid into a flow of molten resin (paragraphs [0001] [0002]). This method comprises flowing a first molten polymeric material from an upstream device (Fig. 2 paragraph [0014] gaseous fluid as a low viscosity fluid into the molten resin is required injection nozzle – 24 injection unit – 16)  into a filling position where a sprue and runner is positioned at least partially within a mold cavity (Fig. 4 paragraph [0016] predetermined amount is injected into the mold cavity – 10 through the sprue – 17 and the runner – 18) ; adjusting at least one of a temperature of and a pressure applied to the first molten polymeric material (Fig. 6 compression bodies – 19 and 21 …are actuated during the injection…) in the sprue and runner to create a first tuned molten 
However, while Okamoto discloses that a sprue and runner can function as a filling position creating a first tuned molten polymeric material with the adjusting of at least one of a temperature and pressure  and while Okamoto discloses that after the actuation of compression during injection the molten resin reaches the end of the mold cavity forming the shape (paragraph [0018], it is silent as to the release of the first tuned molten polymeric material into the mold cavity from the tuning chamber.
In the same field of endeavor, Kobayashi discloses an insert molding method and device whereby an inserted object is retained so that a process of flowing a molten resin inside a cavity holds a positional relationship between a flow front of the molten resin and the retaining pin (abstract). The flow front position detecting means …detects the flow front of the resin flowing inside the cavity and communicates with retaining pin controlling means (paragraphs [Figs. 6-9 paragraph [0042] pressure sensor – 11). 
Moreover, Kobayashi discloses in regards to this positioning, the retaining pins move or retreat back into the cavity thus unblocking the pin holes (Fig. 5 paragraph [0036] retaining pin – 8a; runner – 14a) which then it makes it possible to inject additional molten resin into the cavity thus releasing the polymeric resin into the cavity (Fig 5 paragraph [0031]), which is later cooled and removed (Fig. 9 paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Okamoto to incorporate the teaching of Kobayashi whereby a method of operating a molding system comprising the flowing of a first molten polymeric material from upstream into a filling position positioned at least partially within a mold cavity where adjustment of at least one of a temperature of and a pressure applied to the polymeric material to tune it as disclosed by Okamoto, would also consider that this would also include releasing this first tuned molten polymeric material into the mold cavity from its chamber, as taught by Kobayashi. 

Regarding Claim 4, the combination of Okamoto and Kobayashi disclose all the limitations of Claim 1 and Okamoto further discloses the step of adjusting at least one of the temperature of and the pressure applied to the first molten polymeric material is implemented prior to releasing the first tuned molten polymeric material into the mold cavity (Fig. 3 paragraph [0016] …compression bodies – 19 and 21 …actuated …at a predetermined time to pressurize all or part of the molded product). 
Regarding Claim 5, the combination of Okamoto and Kobayashi disclose all the limitations of Claim 1 but do not disclose all of the limitations of Claim 5 because this entails the flowing of a second molten polymeric material into a second in-mold tuning chamber with the identical subsequent steps. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a second in-mold tuning chamber to release a second tuned molten polymeric material into the mold cavity following the same method as in Claim 1 since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the molten polymeric material in a second in-mold tuning chamber because it is now possible to not inject from one place but to a plurality of places…simultaneously or at different times (Okamoto, paragraph [0014]).
Regarding Claim 6, the combination of Okamoto and Kobayashi disclose all the limitations of Claim 5 [Claim 1 – see above] and Okamoto further discloses where the first tuned molten polymeric material is released from the first in-mold tuning chamber into the mold cavity at a different time than the release of the second tuned molten polymeric material from the second in-mold tuning chamber into the mold cavity (paragraph [0014]).
Regarding Claim 7, the combination of Okamoto and Kobayashi disclose all the limitations of Claim 5 [Claim 1 – see above], however, they are silent as to where a volume of the first in-mold tuning chamber is not equivalent to a volume of the second in-mold tuning chamber.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the volume of the first in-mold tuning chamber relative (not equivalent) to a volume of the second 
Regarding Claim 8, the combination of Okamoto and Kobayashi disclose all the limitations of Claim 5 [Claim 1 – see above] and Okamoto further discloses where the temperature of and/or the pressure applied to the first molten polymeric material varies from the temperature of and/or the pressure applied to the second molten polymeric material (paragraph [0011] where the compression forces or compression timing can be changed as applied to a duplicated system). 
Regarding Claim 9, the combination of Okamoto and Kobayashi disclose all the limitations of Claim 1 and Okamoto further discloses where the first molten polymeric material is included in a molten single phase solution (SPS) having a blowing agent dissolved therein (paragraph [0021] an injection mold according to the present invention, the molten resin that is a high-viscosity fluid and the gas body that is a low-viscosity fluid simultaneously flow when the mold cavity is compressed).
Regarding Claim 10, the combination of Okamoto and Kobayashi disclose all the limitations of Claim 9 however, they are both silent as to the blowing agent being a physical blowing agent or a chemical blowing agent.
It would have been obvious to one having ordinary skill in the art at the time the invention was made for a blowing agent to be a physical or a chemical blowing agent since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to use a physical or chemical blowing agent because when this type of fluid is injected into a molten resin flow and part of the mold cavity is compressed to fill it with the molten resin, it optimizes the seed fluid distribution (Okamoto, paragraph [0005]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Okamoto (JPH0524063A) and Kobayashi (US 2010/0244318) as applied to Claim 1 above, and further in view of Suzuki (US 2017/0043503).
Regarding Claim 11, the combination of Okamoto and Kobayashi disclose all the limitations of Claim 1 but are silent as to a gas counter pressure assembly used prior and/or during the release of the first tuned molten polymeric material from the first in-mold shot tuning chamber into the mold cavity.
In the same field of endeavor, Suzuki discloses the adjusting of pressure within the mold cavity via a gas counter pressure (GCP) assembly prior to and/or during the release of the injection of a molten thermoplastic resin provided with foaming properties (Figs. 23, 25 paragraph [0336]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Okamoto and Kobayashi to incorporate the teaching of Suzuki whereby during the release of the first tuned molten polymeric material into the mold cavity, a gas counter pressure (GCP) assembly is used to adjust the pressure. One with ordinary skill in the art would be motivated to do so because these means are used to eliminate swirl marks (paragraph [0335]).
Allowable Subject Matter
Claims 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites the removing of the first in-mold tuning chamber from the mold cavity of independent Claim 1 however, while all the prior art reference searches indicate some possible functional pre-conditioning or tuning area, such as is indicated in the runner of Okamoto and the portion of the cavity of Kobayashi, there are no prior art references that would meet a discrete removal of an in-mold tuning chamber as recited by this claim
Claim 3 recites the actuating of a chamber retraction device coupled to the first in-mold tuning chamber to break a seal between the first in-mold tuning chamber and an interior wall of the meld cavity. No such prior art reference meeting this feature was discovered upon search by the Examiner.
Claims 18-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 19 and 20 are allowable as dependent on Claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742